Citation Nr: 1810294	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  11-29 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1972. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

In January 2017, the Board determined that the issue of entitlement to a TDIU rating had been reasonably raised by the record and thus, should be adjudicated as part of the initial rating claim for posttraumatic disorder (PTSD) that was on appeal at the time.  Rice v. Shinseki, 22 Vet. App. 447 (2009) Rice, 22 Vet. App. at 447; see also Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1   (2001).  The Board ultimately denied the claim for initial rating in excess of 50 percent for PTSD and thus, the matter is no longer on appeal.  The claim of service connection for low back disability is also no longer in appellate status as the Board affirmed the denial in the same decision. 

The claim of TDIU was remanded by the Board in January 2017 for further development.  Unfortunately, for reasons and bases that will be discussed, another remand is required concerning the issue of entitlement to a TDIU.  There is a need for additional development because there was not compliance with the Board's prior remand directives, not even the acceptable "substantial" compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions); but see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only "substantial" rather than strict or exact compliance with the Board's remand directives is required under Stegall); accord Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  So the Agency of Original Jurisdiction (AOJ) has to correct this deficiency.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that he is unemployable including due to service-connected PTSD. As noted in the prior January 2017 remand, the Board determined it was necessary to obtain an opinion regarding the functional impairment due to the service-connected PTSD and whether it precluded the Veteran from maintaining substantially gainful employment consistent with the Veteran's educational and occupational history. 

An opinion was rendered in January 2017.  The examiner indicated that it would be speculative for her to "provide a diagnosis of PTSD or any other mental disorder in light of the results and statements made by the Veteran" at the examination in February 2016.  The examiner then indicated that given her concerns (symptom exaggeration) about the credibility of the Veteran, any opinion given with regard to his ability to maintain substantially gainful employment "would require significant speculation."

When VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The diagnosis of PTSD has already been conceded by the award of service-connection and thus, is no longer at issue.  What remains is the question regarding the Veteran's ability to maintain substantially gainful employment, which the examiner failed to answer.  

The Board notes prior to the February 2016 examination, the most recent examination was in June 2012, where there were no concerns over symptoms exaggeration.  Given the questions raised by the 2016 examiner and the passage of time since the February 2016 examination (two years), the Board consequently finds that the Veteran must be provided a new VA examination.  In addition, the Board notes the Veteran is also in receipt of service connection for erectile dysfunction, tinnitus and left ear hearing loss.  See November 2012 and September 2014 Rating Decisions.   The specific questions are set forth in the numbered paragraphs below.  

The Board sincerely regrets the additional delay that inevitably will result from this remand, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  

 Accordingly, the issue is remanded for the following action:

1.  The Veteran must be afforded a Social, Work and Industrial Survey.  The electronic claim file must be reviewed by the examiner and the report must state that said review was conducted.  Based on a detailed review of the evidence of record, the examiner must offer an opinion on the effect that the Veteran's service-connected disabilities, including his PTSD, would be expected to have on his employability - meaning ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison when considering his level of education, prior work experience and training.

In rendering this opinion, the examiner must discuss whether there are any functional limitations associated with, and expected effect on, employment resulting from the Veteran's service-connected disabilities, including PTSD, on sedentary and physical employment (not including the effects of any non-service connected disabilities).  Thereafter, please also identify any/all types of physical or sedentary employment that would remain feasible, despite the service-connected disabilities, given the Veteran's level of education and work history.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  The examination report must be reviewed to ensure it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the RO must implement corrective procedures.

If upon completion of the above action the issue remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




